Citation Nr: 1329468	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  10-11 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD), to include a total 
disability rating based upon individual employability 
(TDIU).  

2.  Entitlement to a rating in excess of 10 percent for 
varicose veins of the right leg.  

3.  Entitlement to a rating in excess of 10 percent for 
varicose veins of the left leg.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
September 1967.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an October 2008 rating decision of 
the Chicago, Illinois, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

A Travel Board hearing was held in July 2013 before the 
undersigned Veterans Law Judge (VLJ), sitting in Washington, 
D.C.  A copy of the transcript of that hearing is of record.  

As explained in further detail below, the Veteran has 
asserted at the July 2013 that his PTSD symptoms have 
resulted in employability.  In light of that contention 
(and, as explained in more detail, below), the Board has 
expanded the appeal (as reflected on the title page) to 
include a claim for a TDIU due to PTSD.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The law provides that the VA shall make reasonable efforts 
to notify a claimant of the evidence necessary to 
substantiate a claim and requires the VA to assist a 
claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 
38 C.F.R. § 3.159 (2012).  

The Board notes that the Veteran was last afforded VA 
examinations in May 2009 in connection with his claims for 
increased evaluations for his service-connected PTSD and 
varicose veins.  Thus, it has been over four years since he 
was last examined.  Moreover, as reported by the Veteran at 
the recent hearing, the examiners did not have his claims 
file for review at the time of those evaluations.  

The fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination which takes into account the records of prior 
medical treatment so that the disability evaluation will be 
a fully informed one.  While the mere passage of time does 
not render an examination inadequate, the Board finds that 
additional examinations would be helpful, particularly in 
the light of Veteran's competent descriptions of increased 
symptomatology.  

At the personal hearing, the Veteran and his representative 
asserted that increased ratings are warranted.  The claimant 
testified that he continues to experience symptoms 
associated with his PTSD and varicose veins.  For example, 
he said that his PTSD caused him to be unemployable.  (Hrg. 
tr. at pg. 7.)  He had low self-esteem and had problems with 
authority figures.  (Hrg. tr. at pg. 9.)  He was depressed 
and anxious and had panic attacks, was often irritated, and 
had nightmares.  (Tr. at pgs. 14-17.)  His varicose veins 
caused edema and pain.  (Tr. at pg. 3.)  He also had painful 
varicose veins scars.  (Tr. at pg. 12.)  He received 
treatment at a VA facility.  (Tr. at pg. 18.)  

The Board's finds that, after all outstanding medical 
records are associated with the claims file, appropriate, 
contemporaneous, and thorough VA examinations (which take 
into account the records of the Veteran's prior medical 
history, to include any additional medical evidence received 
subsequent to this remand) would be helpful in resolving the 
issues on appeal.  See Colayong v. West, 12 Vet. App. 524, 
532 (1999); Goss v. Brown, 9 Vet. App. 109, 114 (1996).  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 200 2 & Supp. 2012); 38 C.F.R. § 
3.159(c)(4) (2012).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. 
App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the 
Veteran and request that he identify 
the names, addresses, and approximate 
dates of treatment for all VA and non-
VA health care providers who have 
treated him for his PTSD and varicose 
veins, on appeal.  Any records that are 
not currently included in the claims 
file should be obtained and added to 
the file.  With any necessary 
authorization from the Veteran, the AMC 
should attempt to obtain copies of 
pertinent treatment records identified 
by the Veteran that are not currently 
of record.  It is noted that he has 
testified that he continues to be seen 
at the VA facility in Danville, 
Illinois.  All efforts to obtain these 
records must be documented in the 
claims file.  If any records cannot be 
obtained, it should be so stated, and 
Veteran is to be informed of such.  If 
pertinent records are received, the AMC 
should ensure that VCAA examination and 
medical opinion requirements under 
38 C.F.R. § 3.159(c)(4) are met as to 
this issue.  

2.  After the above development has 
been accomplished, schedule the Veteran 
for examination by a psychiatrist to 
determine the current severity and all 
manifestations of his service-connected 
PTSD.  The claims folder should be 
available for review by the examiner in 
conjunction with the examination.  All 
indicated tests and studies should be 
performed (including psychological 
testing, if indicated) and all clinical 
findings reported in detail.  The 
psychiatric examiner is requested to 
address the following: 

The tests and studies performed, and 
their results, should be discussed in 
the examination report.  The examiner 
should report all signs and symptoms 
necessary for rating the Veteran's PTSD 
under the applicable rating criteria.  
The examiner must discuss the effect, 
if any, of the Veteran's PTSD on both 
his social and industrial adaptability.  
The examiner should assign a Global 
Assessment of Functioning (GAF) score 
for the Veteran's PTSD consistent with 
the American Psychiatric Association : 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM- 
IV) and explain the significance of the 
score.  

3.  Thereafter, schedule the Veteran 
for an appropriate VA examination in 
order to determine the current level of 
severity of his right and left leg 
varicose vein disabilities, to include 
any manifestations thereof, such as 
scars.  The claims file must be made 
available to and reviewed by the 
examiner in conjunction with the 
examination.  The entire claims file 
must be reviewed by the examiner in 
conjunction with the examination.  

All tests deemed necessary must be 
performed.  Based on examination 
findings and review of the record, the 
examiner must indicate the 
symptomatology attributable to the 
Veteran's service-connected right and 
left leg varicose vein disabilities.  
The examiner must specify all 
manifestations related to such 
disability, to include detailed 
findings regarding the Veteran's leg 
scars.  

4.  Thereafter, readjudicate the 
Veteran's claims with application of 
all appropriate laws and regulations, 
including consideration of any 
additional information obtained as a 
result of this remand.  The 
readjudication of the claim of 
entitlement to a rating in excess of 30 
percent for PTSD, should include the 
matter of entitlement to a TDIU.  See 
Rice, supra.  The readjudication of the 
claims for ratings in excess of 10 
percent for right and left leg varicose 
veins should address whether any 
separate evaluations are warranted for 
associated scars.  If any decision with 
respect to these claims remains adverse 
to the Veteran, he and his 
representative must be furnished a 
supplemental statement of the case 
(SSOC) and afforded a reasonable period 
of time to respond.  


Note  The Veteran is to be advised that failure to report 
for a scheduled VA examination without good cause shown may 
have adverse effects on his claim.  38 C.F.R. § 3.655 
(2009).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant or the 
death of an immediate family member.  If the Veteran fails 
to report to the scheduled examination, the AMC/RO should 
obtain and associated with the claims file a copy or copies 
of the notice or notices of examination sent to the 
appellant by the appropriate VA medical facility.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2012), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2012).  



